Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 12 September 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Sept. 12th 1775 4 oClock P.M.
May it please Your Excellency

Enclosed are the Observations of yesterday & to day. I have observed that the Boat at Charlestown Ferry have passed more

frequently than usual last Night & this Morning Those from Boston to Charlestown being deeply Loaded with Soldiers & those the Contrary way with none. Nothing Remarkable Since my Last. I am Your Excellencys Most Obediant & Very Humb. Servnt

L. Baldwin Lieut. Coll

